—In an action for a separation or a divorce, the plaintiff wife appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Queens County (Polizzi, *838J.), dated December 13, 1996, which denied her motion, inter alia, for an award of additional interim counsel fees and for the court to recuse itself.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court did not improvidently exercise its discretion in denying the appellant’s motion for an award of additional interim counsel and accounting fees as she failed to submit the proper documentation needed for the award of such, fees (see, Corrao v Corrao, 209 AD2d 573; Dunne v Dunne, 172 AD2d 482; Coppola v Coppola, 129 AD2d 760).
Further, absent a legal disqualification under Judiciary Law § 14, a Trial Judge is the sole arbiter on the issue of recusal. Since the appellant failed to demonstrate that any determinations in the case were the result of bias, the court did not improvidently exercise its discretion in failing to recuse itself from the case (see, Matter of Malinda V., 221 AD2d 549).
The appellant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Copertino and Altman, JJ., concur.